DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                      GREGORY JOHN LANDRUM,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D12-2776

                           [September 3, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jeffrey   Colbath,     Judge;    L.T.    Case     No.
502011CF012696AXXMB.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melvin G.
Mosier, Assistant Attorney General, West Palm Beach, for appellee.

                     ON MOTION FOR REHEARING

PER CURIAM.

   We deny the motion for rehearing, but withdraw our previously issued
opinion and substitute the following opinion in its place.

   Gregory Landrum appeals his conviction for possession of a firearm
by a convicted felon. Landrum argues that because the state failed to
produce either the “whole record” of his prior conviction or a certified
copy of the prior felony judgment, an indispensable element of the crime
was not proven. We agree and reverse.

    The appellate analysis required in this matter is straightforward. At
trial and over the objection of the defendant, the state attempted to prove
Landrum’s prior felony conviction with copies of several different sets of
Landrum’s fingerprints, including one set indicating that Landrum was
“adjudicated guilty,” and a redacted photograph identification card from
the Department of Corrections. After the state rested, Landrum moved
for judgment of acquittal on the ground that the state did not introduce
competent evidence of his felony conviction. The trial court denied the
motion and ultimately Landrum was found and adjudicated guilty and
sentenced to prison.

    The essence of the state’s prosecution—and indeed the central
element that must be proven before a defendant may be found guilty of
this crime—is the issue of a prior felony conviction. See § 790.23, Fla.
Stat. (2011). And, most important to our holding in this case, the
number of possible methods available to the state to offer this proof at
trial is strictly limited to two: (1) admission of the “whole record”
pertaining to the previous felony conviction, Warren v. State, 74 So. 2d
688 (Fla. 1954), or (2) a certified copy of the judgment for the prior
conviction in substantial conformance with Florida Rule of Criminal
Procedure 3.986, Keith v. State, 844 So. 2d 715 (Fla. 2d DCA 2003).1

   Prior to the creation of rule 3.986, the state was required to submit
the “whole record” of the prior conviction to prove its existence. See
Warren, 74 So. 2d at 688. The “whole record” includes the “information,
the plea of the accused, the jurisdiction of the court, the verdict of the
jury, and the judgment and sentence of the court.” Id.

   The second viable method of proof of a prior conviction exists through
rule 3.986 as recognized in Keith. 844 So. 2d at 716. Promulgated by
the Florida Supreme Court in 1975, rule 3.986 sets forth standard forms
for judgments and sentences to be used by all courts. See In re Fla.
Rules of Criminal Procedure, 315 So. 2d 172 (Fla. 1975). A judgment and
sentence in conformance with rule 3.986 includes a defendant’s
fingerprints as well as information about each essential component of the
“whole record” delineated in Warren. Keith, 844 So. 2d at 716.

   While Warren’s “whole record” requirement for proof of a prior
conviction remains the law of this state, the requirement “is satisfied by a
certified copy of a judgment and sentence in conformance with rule
3.986.” See id. (citation omitted).

   The fingerprints and photograph identification card presented by the
state at trial did not set forth the “whole record” and the state did not

1 In passing, we note that the legislature has expressly provided that the
records of the Department of Highway Safety and Motor Vehicles can be used to
show that a defendant has been previously convicted of the offense of driving
under the influence. § 316.193(12), Fla. Stat. (2014). That alternate method of
proof, however, is obviously not applicable in the instant case.

                                      2
avail itself of the abbreviated method permitted by rule 3.986. Because
the state failed to prove the heart of its case by either of the two approved
methods, the defendant was not lawfully convicted of the charged crime.
Therefore, we reverse and remand with instructions that Landrum be
discharged.

   In light of our holding, the other issues before us are moot.

   Reversed and remanded with instructions.

MAY, CIKLIN and LEVINE, JJ., concur.

                            *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                       3